The decision of the court was announced by
Harvey, J.:
This is an appeal from a conviction of maintaining a nuisance under the intoxicating-liquor law. Appellants were prosecuted on an information- containing seven counts. The first six counts charged possession and various sales, the seventh count charged a nuisance. The jury returned a verdict of not guilty on each of the first six counts and a verdict of guilty on the seventh. It is argued here that the evidence is not sufficient to sustain the verdict of guilty on the seventh count. We have carefully examined the abstract and find ample evidence in the record to support the verdict.
The judgment of the court below is affirmed.